internal_revenue_service number release date index number ---------------------------------- ---------------------------------------------------- ------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc corp b06 plr-134406-13 date date legend target ---------------------------------------------------------- ---------------------------------------------------- ------------------------------------ acquiring ---------------------------------------------------------- ---------------------------------------- x ---------------------------------------------------------- ----------------------------------------- regulator -------------------------------- business a ------------ llc --------------------------------------------------------------------------- ------------------------------- a b c d state a date --------------------------- ---- ---------------------------------- -------------------------------- ------------ --------------------------- plr-134406-13 date date --------------------------- ------------------------ dear -------------------- this letter responds to your date request for rulings regarding certain u s federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the information provided in the request and in subsequent communications is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts target is a state a corporation that is a holding_company target has one class of outstanding_stock target owns a percent of the outstanding_stock of acquiring the acquiring stock is target's primary asset consisting of more than b percent of the gross and net fair_market_value of target’s assets as of date as of that date target’s other assets consisted of cash and various other non-operating assets acquiring is a state a corporation that has two classes of common voting_stock outstanding class a shares and class b shares the class a shares and class b shares are identical except with respect to voting rights acquiring is a holding_company that owns all of the stock of corporation x which is directly involved in business a both acquiring and x are subject_to regulation by the regulator the regulator has informed target that it would be subjected to regulatory oversight which target believes would result in significant administrative burden without any additional business benefit on date target formed llc an entity disregarded as separate from target thus treated as a branch or division of target for u s federal_income_tax purposes under sec_301_7701-1 et seq and contributed all of its assets other than the acquiring stock and cash to llc in exchange for all of the membership interests in llc and llc’s assumption of certain of target’s liabilities collectively the contribution at the time of the contribution llc agreed to indemnify target against any potential contingent liabilities of target plr-134406-13 on date target distributed to its shareholders pro_rata all of the membership interests in llc the llc distribution and cash of dollar_figurec the cash distribution and collectively with the llc distribution the distributions target and its shareholders treated the distributions as dividends within the meaning of sec_316 following the distributions the only remaining assets of target are dollar_figured in cash and acquiring stock on date the shareholders of acquiring voted to amend its articles of incorporation to provide the class b shares with the same voting rights as class a shares after this amendment the class a shares and the class b shares have identical rights proposed transaction the parties have proposed the following transaction the reorganization target its shareholders and acquiring will adopt a plan_of_reorganization to undertake step sec_2 and below target will transfer all of its shares in acquiring the old acquiring shares to acquiring in exchange for an equal number of newly issued acquiring class a shares the new acquiring shares acquiring will issue the new acquiring shares in the names of target’s shareholders in the same proportion that such shareholders own their target shares acquiring will not assume any of target’s liabilities target will distribute pro_rata all of the new acquiring shares to its shareholders and will dissolve under state corporate law target will use its dollar_figured cash to pay its transaction-related expenses and will distribute pro_rata its remaining cash if any to its shareholders the residual cash distribution representations the following representations have been made regarding the reorganization a the fair_market_value of the new acquiring shares to be received by each target shareholder in the reorganization will approximately equal the fair_market_value of the target stock surrendered in the exchange b target’s shareholders will receive solely new acquiring shares and the residual cash distribution if any in exchange for their target stock plr-134406-13 c acquiring will acquire the assets of target in the reorganization solely in exchange for the new acquiring shares target will not distribute any of the old acquiring shares to target’s shareholders in the reorganization d during the five-year period ending on the date of the reorganization a neither acquiring nor any person related within the meaning of sec_1 e to acquiring has acquired target shares with consideration other than acquiring shares b neither target nor any person related within the meaning of sec_1_368-1 without regard to sec_1 e i a to target will have acquired target shares with consideration other than acquiring shares or target shares and c other than the distributions no distribution will have been made with respect to the stock of target other than ordinary normal regular dividend distributions made pursuant to the historic dividend-paying practice of target e neither acquiring nor any person related within the meaning of sec_1_368-1 to acquiring has any plan or intention to acquire or redeem the new acquiring shares issued in the reorganization either directly or indirectly or through any transaction agreement or other arrangement with any other person f acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the reorganization g acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the reorganization for purposes of this representation amounts paid_by target to dissenters amounts used by target to pay its transaction-related expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends but including the distributions and the residual cash distribution made by target immediately preceding the reorganization will be included as assets of target held immediately prior to the reorganization h acquiring will not assume within the meaning of sec_357 liabilities of target in the reorganization nor will the assets that target transfers to acquiring be subject_to any liabilities i target will distribute the new acquiring shares and the residual cash distribution to its shareholders in pursuance of the reorganization j following the reorganization acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a business within the meaning of sec_1_368-1 plr-134406-13 k acquiring target and target’s shareholders will pay their respective expenses if any incurred in connection with the reorganization l there is no intercorporate indebtedness existing between acquiring and target that was issued acquired or will be settled at a discount m no two parties to the reorganization are investment companies as defined in sec_368 and iv n the total fair_market_value of the assets that target will transfer to acquiring in the reorganization will exceed the sum of i the amount of any liabilities if any assumed within the meaning of sec_357 by acquiring in the exchange ii the amount of any liabilities if any owed to acquiring by target if any that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by target in the exchange o the fair_market_value of the assets of acquiring will exceed the amount of acquiring’s liabilities immediately after the reorganization p target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 rulings based solely on the information submitted and the representations set forth above and provided that target’s shareholders will receive solely new acquiring shares and the residual cash distribution in exchange for their target stock in the reorganization we rule as follows the reorganization will qualify as a reorganization within the meaning of sec_368 target and acquiring each are a_party_to_a_reorganization within the meaning of sec_368 target will not recognize any gain_or_loss on its transfer of the old acquiring shares to acquiring in exchange for the new acquiring shares sec_361 acquiring will not recognize any gain_or_loss on its receipt of the old acquiring shares from target in exchange for the new acquiring shares sec_1032 target will not recognize any gain_or_loss on its distribution of the new acquiring shares to its shareholders sec_361 plr-134406-13 gain if any will be recognized by a target shareholder on the exchange of the shareholder’s target shares for new acquiring shares and a proportionate share of the residual cash distribution if any or other_property in the reorganization the amount of which shall not exceed the amount of cash and the fair_market_value of other_property received in the exchange sec_356 if the exchange has the effect of the distribution of a dividend determined with the application of sec_318 then the amount of the gain recognized that is not in excess of the target shareholder's ratable share of undistributed_earnings and profits of target will be treated as a dividend sec_356 the determination of whether the exchange has the effect of a distribution of a dividend will be made in accordance with the principles set forth in 489_us_726 the remainder if any of the gain recognized will be treated as gain from the exchange of property no loss will be recognized on the exchange sec_356 a target shareholder’s basis in the new acquiring shares received will equal the basis of the target shares surrendered in the exchange decreased by the amount of any money and the fair_market_value of any other_property received and increased by the amount of gain if any which was treated as a dividend and the amount of gain not including any portion of the gain treated as a dividend recognized by the shareholder on the exchange sec_358 each target shareholder’s holding_period in the new acquiring shares received in the reorganization will include the period during which the stock of target surrendered in exchange therefor was held provided that the target stock is held as a capital_asset by the target shareholder on the date of the exchange sec_1223 pursuant to sec_381 and b and sec_1_381_a_-1 and sec_1 b - the taxable_year of target will end upon the completion of the reorganization and acquiring will succeed to and will take into account the items described in sec_381 on the date of the reorganization subject_to the limitations of sec_381 sec_381 sec_383 and sec_384 and the regulations thereunder caveat except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-134406-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _maury passman_______________ maury passman senior technician reviewer branch office of associate chief_counsel corporate
